DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-2, 10-11, and 19 are amended
Claims 8, 17 and 20 are canceled
Claims 1-7 and 9-16 and 18-19 are pending

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7, 9-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wilkson (US 7706981) in view of SUAREZ-RIVERA (US 20090319243) in further view of Imhof (US 20180188415 A1).
In claim 1, Wilkson discloses a geologic modeling method (see title) that comprises: deriving a sequence of well segments from each logged well (Column 3 Lines  8-40 “real well statistics” “determined by geological depositional rules and sedimentary stacking patterns” and Column 4 Lines 6-40 Examiner considers the pseudo wells to be said sequence of well segments from each logged well i.e. the pre existing well markers) in a region of interest (Fig. 5 and 6, examiner considers the entire area to be a view of a region of interest); associating well segments from different wells to form sets of associated well segments (Column 4 Lines 6-40, Column 6 Lines 32-52; Fig. 21 examiner considers generating multiple pseudo wells for a location and choosing a pseudo-well using particular deterministic constraints resulting in a combinatorial approach to be said associating well segments from different wells to form sets of associated well segments); populating the region of interest (Fig. 5 and 6, examiner considers the entire area to be a view of a region of interest) with geobodies (Fig. 19, 252/254/256/258/260) by fitting a parameterized geobody template (Column 6 Lines 25-31 “fit an actual vertical geological pattern of interest” and Column 12 Lines 3-24 “geobody index map”) to each set of associated well segments (Column 12 Lines 3-24 “pseudo wells”); using the geobodies to specify a volumetric distribution of formation properties throughout the region of interest (Column 9 Line 52 Column 10 line 13 “geologic elements” “distribution curve”  Examiner considers the distribution curve to be a volumetric distribution as it is relating to the thickness in the area); and providing the volumetric distribution as a geologic model suitable for evaluating potential well placement and production strategies (Fig. 10; Column 11 Lines 45-50 “to model synthetic seismic traces which can then be compared on a location by location basis”; Column 1 Lines 27-36 “A properly constrained reservoir model can be used to quantify hydrocarbons in place and to optimize hydrocarbon production”).
Wilkson does not explicitly disclose wherein said fitting includes adapting parameter values to reduce a mismatch error between the template and the set of associated well segments, wherein the parameter values comprise a choice of polyline for the parameterized geobody template, the mismatch error comprising: for each well segment in the set intersected by the template, a measure of error along a well axis between the template surface and an edge of that well segment, and for each well segment in the set not intersected by the template, a measure of geodesic distance between the template surface and a well having that well segment; and selecting a desired well placement and production strategy from the potential well placement and production strategies, wherein the desired well placement and production strategy is to be implemented in the region of interest.
SUAREZ-RIVERA teaches wherein said fitting includes adapting parameter values to reduce a mismatch error between the template and the set of associated well segments (Fig. 5 and 6 Par. 29), the mismatch error including: for each well segment in the set intersected by the template, a measure of error along a well axis between the template surface and an edge of that well segment (Fig. 5, examiner considers the depth to be said axis), and for each well segment in the set not intersected by the template, a measure of distance between the template surface and a well having that well segment (Par. 31 “lateral distance” “reference well”) and selecting a desired well placement and production strategy from the potential well placement and production strategies, wherein the desired well placement and production strategy is to be implemented in the region of interest (Par. 62 and 74).
Imhof teaches wherein the parameter values comprise a choice of polyline for the parameterized geobody template (Par. 51 and 89); a measure of geodesic distance (Par. 61).
Therefore, It would have been obvious to one of ordinary skill in the art at the time the invention was filled to have wherein said fitting includes adapting parameter values to reduce a mismatch error between the template and the set of associated well segments, the mismatch error including: for each well segment in the set intersected by the template, a measure of error along a well axis between the template surface and an edge of that well segment, and for each well segment in the set not intersected by the template, a measure of distance between the template surface and a well having that well segment and selecting a desired well placement and production strategy from the potential well placement and production strategies, wherein the desired well placement and production strategy is to be implemented in the region of interest as taught by SUAREZ-RIVERA in the method of Wilkson in order to evaluate a degree of compliance between the well models (SUAREZ-RIVERA Par. 31) thus creating a more accurate method. Further, It would have been obvious to one of ordinary skill in the art at the time the invention was filled to have the parameter values comprise a choice of polyline for the parameterized geobody template and a measure of geodesic distance as taught by Imhof in the method of Wilkson in order to interpolate discontinuous objects where other methods would fail (Imhof Par. 51) thus leading to an improved system. 

In claim 2, Wilkson further discloses iteratively checking for (Column 2 Lines 17-30 “iteratively updated”) a mud interval and a scour interval and a lobe interval (Fig. 23, “mudslope” and Fig. 3 56/72 “slope mudstone” Column 7 Lines 40-55 “mudstone”; Column 8 Lines 60-65 “lobe system”; Column 7 Line 64 – Column 8 Line 5 examiner considers the separation by “scour surfaces” to be said scour interval). Regarding:
“if a mud interval is found, extracting a corresponding mud segment and removing the mud interval from further consideration (Fig. 3, Column 7 Lines 20-50 examiner considers identifying a “slope mudstone” element to be said , extracting a corresponding mud segment, further since elements can be stacked in “complex sets” examiner considers being labeled as a slope mudstone to be said removing the mud interval from further consideration); if a scour interval is found, extracting a scour segment before extracting a lobe segment and removing a corresponding portion of the scour interval from further consideration; and if a lobe interval is found, extracting a lobe segment and removing a corresponding portion of the lobe interval from further consideration.”
Examiner notes that in accordance with MPEP 2111.04 II, “a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim.” Thus, the broadest reasonable interpretation of the claim is considered to be met since if the conditional statements are not met there are no further limitations.
Wilkson does not explicitly disclose wherein said deriving includes, in a top-to-bottom order for each logged well. (Emphasis added)
However it would have been obvious to one of ordinary skill in the art to do the iterative checking in a in a top-to-bottom order for each logged well since there are a finite number of identified, predictable potential solutions (i.e., there are a limited number of ways to organize the order things are checked) to the recognized a top-to-bottom order for each logged well and one of ordinary skill in the art would have pursued the known potential solutions with a reasonable expectation of success.
In claims 3-5, as noted above, in accordance with MPEP 2111.04 II, “a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim.” Thus, the broadest reasonable interpretation of the claim is considered to be met since if the conditional statements are not met there are no further limitations, and the additional claim language is contingent on the previous conditional statements.


In claim 6, Wilkson discloses wherein said associating includes: defining a lobe set for each lobe segment (Column 8 Lines 60-65 “lobe system”); in regards to “combining lobe sets from different wells only if: the wells segments are separated by a distance less than a maximum lateral lobe dimension, the well segments in a combined lobe set can be connected by contours that would not cross interpreted surfaces from seismic survey data, and lines connecting the well segments in the combined lobe set do not cross lines connecting segments in any existing lobe sets; and systematically iterating through multiple combinations to determine feasible arrangements of lobe sets”, Examiner notes that in accordance with MPEP 2111.04 II, “a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim.” Thus, the broadest reasonable interpretation of the claim is considered to be met since if the conditional statements are not met there are no further limitations.
In claim 7, Wilkson discloses wherein said associating further includes: defining a mud set for each mud segment (Fig. 23, “mudslope” and Fig. 3 56/72 “slope mudstone”); in regards to “combining mud sets from different wells only if: the well segments in a combined mud set can be connected by contours that would not cross interpreted surfaces from seismic survey data, and lines connecting the well segments in the combined mud set do not cross lines connecting well segments in any existing sets, wherein said iterating includes determining feasible arrangements of mud sets” Examiner notes that in accordance with MPEP 2111.04 II, “a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim.” Thus, the broadest reasonable interpretation of the claim is considered to be met since if the conditional statements are not met there are no further limitations.
In claim 9, Wilkson discloses storing the volumetric distribution on a non-transitory information storage device (Column 4 Lines 30-45 “memory” examiner considers this to be where all the data is stored); and displaying a visual representation of the volumetric distribution (Fig. 9, Column 4 Lines 30-45 “display”).
In claim 10, Wilkson discloses a memory (Column 4 Lines 30-45 “memory”) having geologic modeling software (Column 4 Lines 30-45 “program code”); and one or more processors coupled to the memory to execute the geologic modeling software (Column 4 Lines 30-45 “processor”), the software causing the one or more processors to perform operations including: deriving a sequence of well segments from each logged well (Column 3 Lines  8-40 “real well statistics” “determined by geological depositional rules and sedimentary stacking patterns” and Column 4 Lines 6-40 Examiner considers the pseudo wells to be said sequence of well segments from each logged well i.e. the pre-existing well markers) in a region of interest (Fig. 5 and 6, examiner considers the entire area to be a view of a region of interest); associating well segments from different wells to form sets of associated well segments (Column 4 Lines 6-40, Column 6 Lines 32-52; Fig. 21 examiner considers generating multiple pseudo wells for a location and choosing a pseudo-well using particular deterministic constraints resulting in a combinatorial approach to be said associating well segments from different wells to form sets of associated well segments); populating a region of interest (Fig. 5 and 6, examiner considers the entire area to be a view of a region of interest) with geobodies (Fig. 19, 252/254/256/258/260) by fitting a parameterized geobody template (Column 6 Lines 25-31 “fit an actual vertical geological pattern of interest” and Column 12 Lines 3-24 “geobody index map”) to each set of associated well segments (Column 12 Lines 3-24 “pseudo wells”); using the geobodies to specify a volumetric distribution of formation properties throughout the region of interest (Column 9 Line 52 Column 10 line 13 “geologic elements” “distribution curve”  Examiner considers the distribution curve to be a volumetric distribution as it is relating to the thickness in the area); and storing, in an information storage device (Column 4 Lines 30-45 “storing”), the volumetric distribution as a geologic model suitable for evaluating one or more well placement and production strategies (Fig. 10; Column 11 Lines 45-50 “to model synthetic seismic traces which can then be compared on a location by location basis”; Column 1 Lines 27-36 “A properly constrained reservoir model can be used to quantify hydrocarbons in place and to optimize hydrocarbon production”).
Wilkson does not explicitly disclose wherein said fitting includes adapting parameter values to reduce a mismatch error between the template and the set of associated well segments, a choice of polyline for the parameterized geobody template, the mismatch error comprising: for each well segment in the set intersected by the template, a measure of error along a well axis between the template surface and an edge of that well segment, and for each well segment in the set not intersected by the template, a measure of distance between the template surface and a well having that well segment and selecting a desired well placement and production strategy from the potential well placement and production strategies, wherein the desired well placement and production strategy is to be implemented in the region of interest.
SUAREZ-RIVERA teaches wherein said fitting includes adapting parameter values to reduce a mismatch error between the template and the set of associated well segments (Fig. 5 and 6 Par. 29), the mismatch error including: for each well segment in the set intersected by the template, a measure of error along a well axis between the template surface and an edge of that well segment (Fig. 5, examiner considers the depth to be said axis), and for each well segment in the set not intersected by the template, a measure of distance between the template surface and a well having that well segment (Par. 31 “lateral distance” “reference well”); and selecting a desired well placement and production strategy from the potential well placement and production strategies, wherein the desired well placement and production strategy is to be implemented in the region of interest (Par. 62 and 74).
Imhof teaches wherein the parameter values comprise a choice of polyline for the parameterized geobody template (Par. 51 and 89); a measure of geodesic distance (Par. 61).
Therefore, It would have been obvious to one of ordinary skill in the art at the time the invention was filled to have wherein said fitting includes adapting parameter values to reduce a mismatch error between the template and the set of associated well segments, the mismatch error including: for each well segment in the set intersected by the template, a measure of error along a well axis between the template surface and an edge of that well segment, and for each well segment in the set not intersected by the template, a measure of distance between the template surface and a well having that well segment and selecting a desired well placement and production strategy from the potential well placement and production strategies, wherein the desired well placement and production strategy is to be implemented in the region of interest as taught by SUAREZ-RIVERA in the system of Wilkson in order to evaluate a degree of compliance between the well models (SUAREZ-RIVERA Par. 31) thus creating a more accurate system. Further, It would have been obvious to one of ordinary skill in the art at the time the invention was filled to have the parameter values comprise a choice of polyline for the parameterized geobody template and a measure of geodesic distance as taught by Imhof in the method of Wilkson in order to interpolate discontinuous objects where other methods would fail (Imhof Par. 51) thus leading to an improved system.

In claim 11, Wilkson further discloses iteratively checking for (Column 2 Lines 17-30 “iteratively updated”) a mud interval and a scour interval and a lobe interval (Fig. 23, “mudslope” and Fig. 3 56/72 “slope mudstone”; Column 8 Lines 60-65 “lobe system”; Column 7 Line 64 – Column 8 Line 5 examiner considers the separation by “scour surfaces” to be said scour interval). Regarding:
“if a mud interval is found, extracting a corresponding mud segment and removing the mud interval from further consideration (Fig. 3, Column 7 Lines 20-50 examiner considers identifying a “slope mudstone” element to be said , extracting a corresponding mud segment, further since elements can be stacked in “complex sets” examiner considers being labeled as a slope mudstone to be said removing the mud interval from further consideration); if a scour interval is found, extracting a scour segment before extracting a lobe segment and removing a corresponding portion of the scour interval from further consideration; and if a lobe interval is found, extracting a lobe segment and removing a corresponding portion of the lobe interval from further consideration.”
Examiner notes that in accordance with MPEP 2111.04 II, “a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim.” Thus, the broadest reasonable interpretation of the claim is considered to be met since if the conditional statements are not met there are no further limitations.
Wilkson does not explicitly disclose wherein said deriving includes, in a top-to-bottom order for each logged well. (Emphasis added)
However it would have been obvious to one of ordinary skill in the art to do the iterative checking in a in a top-to-bottom order for each logged well since there are a finite number of identified, predictable potential solutions (i.e., there are a limited number of ways to organize the order things are checked) to the recognized a top-to-bottom order for each logged well and one of ordinary skill in the art would have pursued the known potential solutions with a reasonable expectation of success.

In claims 12-14, as noted above, in accordance with MPEP 2111.04 II, “a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim.” Thus, the broadest reasonable interpretation of the claim is considered to be met since if the conditional statements are not met there are no further limitations, and the additional claim language is contingent on the previous conditional statements.

In claim 15, Wilkson discloses wherein said associating includes: defining a lobe set for each lobe segment (Column 8 Lines 60-65 “lobe system”); in regards to “combining lobe sets from different wells only if: the well segments are separated by a distance less than a maximum lateral lobe dimension, the well segments in a combined lobe set can be connected by contours that would not cross interpreted surfaces from seismic survey data, and lines connecting the well segments in the combined lobe set do not cross lines connecting segments in any existing lobe sets; and systematically iterating through multiple combinations to determine feasible arrangements of lobe sets”, Examiner notes that in accordance with MPEP 2111.04 II, “a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim.” Thus, the broadest reasonable interpretation of the claim is considered to be met since if the conditional statements are not met there are no further limitations.

In claim 16, Wilkson discloses wherein said associating further includes: defining a mud set for each mud segment (Fig. 23, “mudslope” and Fig. 3 56/72 “slope mudstone”); in regards to “combining mud sets from different wells only if: the well segments in a combined mud set can be connected by contours that would not cross interpreted surfaces from seismic survey data, and lines connecting the well segments in the combined mud set do not cross lines connecting segments in any existing mud sets, wherein said iterating includes determining feasible arrangements of mud sets” Examiner notes that in accordance with MPEP 2111.04 II, “a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim.” Thus, the broadest reasonable interpretation of the claim is considered to be met since if the conditional statements are not met there are no further limitations.

In claim 18, Wilkson discloses storing the volumetric distribution on a non-transient information storage device (Column 4 Lines 30-45 “memory” examiner considers this to be where all the data is stored); and displaying a visual representation of the volumetric distribution (Fig. 9, Column 4 Lines 30-45 “display”).

In claim 19, Wilkson discloses a non-transitory information storage product having computer readable program code embodied therein (Column 4 Lines 30-45 “memory” “code”), which when executed implements a geological modeling method that comprises deriving a sequence of well segments from each logged well (Column 3 Lines  8-40 “real well statistics” “determined by geological depositional rules and sedimentary stacking patterns” and Column 4 Lines 6-40 Examiner considers the pseudo wells to be said sequence of well segments from each logged well i.e. the pre-existing well markers) in a region of interest (Fig. 5 and 6, examiner considers the entire area to be a view of a region of interest); associating well segments from different wells to form sets of associated well segments (Column 4 Lines 6-40, Column 6 Lines 32-52; Fig. 21 examiner considers generating multiple pseudo wells for a location and choosing a pseudo-well using particular deterministic constraints resulting in a combinatorial approach to be said associating well segments from different wells to form sets of associated well segments); populating a region of interest (Fig. 5 and 6, examiner considers the entire area to be a view of a region of interest) with geobodies (Fig. 19, 252/254/256/258/260) by fitting a parameterized geobody template (Column 6 Lines 25-31 “fit an actual vertical geological pattern of interest” and Column 12 Lines 3-24 “geobody index map”) to each set of associated well segments (Column 12 Lines 3-24 “pseudo wells”); using the geobodies to specify a volumetric distribution of formation properties throughout the region of interest (Column 9 Line 52 Column 10 line 13 “geologic elements” “distribution curve”  Examiner considers the distribution curve to be a volumetric distribution as it is relating to the thickness in the area); and providing the volumetric distribution as a geologic model suitable for evaluating one or more well placement and production strategies (Fig. 10; Column 11 Lines 45-50 “to model synthetic seismic traces which can then be compared on a location by location basis”; Column 1 Lines 27-36 “A properly constrained reservoir model can be used to quantify hydrocarbons in place and to optimize hydrocarbon production”).
Wilkson does not explicitly disclose wherein said fitting includes adapting parameter values to reduce a mismatch error between the template and the set of associated well segments, a choice of polyline for the parameterized geobody template, the mismatch error comprising: for each well segment in the set intersected by the template, a measure of error along a well axis between the template surface and an edge of that well segment, and for each well segment in the set not intersected by the template, a measure of distance between the template surface and a well having that well segment and selecting a desired well placement and production strategy from the potential well placement and production strategies, wherein the desired well placement and production strategy is to be implemented in the region of interest.
SUAREZ-RIVERA teaches wherein said fitting includes adapting parameter values to reduce a mismatch error between the template and the set of associated well segments (Fig. 5 and 6 Par. 29), the mismatch error including: for each well segment in the set intersected by the template, a measure of error along a well axis between the template surface and an edge of that well segment (Fig. 5, examiner considers the depth to be said axis), and for each well segment in the set not intersected by the template, a measure of distance between the template surface and a well having that well segment (Par. 31 “lateral distance” “reference well”); and selecting a desired well placement and production strategy from the potential well placement and production strategies, wherein the desired well placement and production strategy is to be implemented in the region of interest (Par. 62 and 74).
Imhof teaches wherein the parameter values comprise a choice of polyline for the parameterized geobody template (Par. 51 and 89); a measure of geodesic distance (Par. 61).
Therefore, It would have been obvious to one of ordinary skill in the art at the time the invention was filled to have wherein said fitting includes adapting parameter values to reduce a mismatch error between the template and the set of associated well segments, the mismatch error including: for each well segment in the set intersected by the template, a measure of error along a well axis between the template surface and an edge of that well segment, and for each well segment in the set not intersected by the template, a measure of distance between the template surface and a well having that well segment and selecting a desired well placement and production strategy from the potential well placement and production strategies, wherein the desired well placement and production strategy is to be implemented in the region of interest as taught by SUAREZ-RIVERA in the system of Wilkson in order to evaluate a degree of compliance between the well models (SUAREZ-RIVERA Par. 31) thus creating a more accurate system. Further, It would have been obvious to one of ordinary skill in the art at the time the invention was filled to have the parameter values comprise a choice of polyline for the parameterized geobody template and a measure of geodesic distance as taught by Imhof in the method of Wilkson in order to interpolate discontinuous objects where other methods would fail (Imhof Par. 51) thus leading to an improved system.

Response to Arguments
Applicant’s arguments filled 06/10/2022 have been fully considered. In regards to applicant’s 112 arguments on pages 9-10, they are considered moot as the amended claims fix the previous issues. 
In regards to applicant 103 arguments on pages 10-24, the examiner respectfully disagrees. As previously discussed, in regards to the art of record, Wilkinson incorporates real well data (Column 6 Lines 5-19), which falls within the BRI of the claim. Further, applicants specification explicitly states "Because reservoir fluid movements can be significantly affected by reservoir features insufficiently resolved and/or outside the coverage of well logging instruments, it is often desirable for the geologic model to fill in the missing detail using interpreted or conceived geologic feature descriptions". As claimed, there is no special definition of well segment, nor a particular limiting one of it, thus under the BRI well segment is interpreted as a portion of a well. Since the pseudo wells are shaped based on the well log data, it falls within the scope of the BRI, the inclusion/modification based on additional data does not change that. Further in regards to "data free environment", it is a possibility, not a requirement thus not relevant. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “such techniques involve obtaining well logs for multiple wells within a region of interest and establishing associations between compatible segments of the wells that may include shared geologic features”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
As previously noted, the features described in Wilkson are within the BRI of the current claim. Applicant states that "In contrast, the parameterized geobody templates recited by the present claims are templates that define individual geobodies/depositional features, which are used to “fill in” details for the geologic features corresponding to the associated well segments" however nothing in the current claims prevents the use of stratigraphic columns which are “one dimensional (‘1D’) with only a vertical dimension and are based on a hierarchical stratigraphic framework from reading on the current claim language. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “including "geobody boundaries" that "mark abrupt transitions in property values." Specification, para. [0053]. In addition, the present application describes "selecting random parameter values for a pre-set number of geobodies," where such “a sequence of edges in a polygonal 3D mesh representation of the design space, to serve as a centerline for each geobody template." Id., para. [0054].”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In regards to “geodesic” and “wherein the parameter values comprise a choice of polyline for the parameterized geobody template”, the previous prior art is not used to teach said element thus said arguments are considered moot.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20180031719 A1, Method And System For Generating A Subsurface Model.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J BECKER whose telephone number is (571)431-0689. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.J.B/Examiner, Art Unit 2865         


/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2865 
08/31/2022